UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted November 10, 2005*
                            Decided November 15, 2005

                                       Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 04-4226                                   Petition for Review of an Order of the
                                              Board of Immigration Appeals
ZHENG ZHANG,
    Petitioner,                               No. A77-993-888

      v.

ALBERTO GONZALES,
    Respondent.


                                       ORDER

      Zheng Zhang, a Chinese citizen, applied for asylum in August 2002, claiming
that she had a well-founded fear of persecution on account of her membership in a
particular social group. Specifically, she claimed that her father’s creditors, acting
with the assistance of the government, detained and assaulted her as a means of
tracking down her father and that she is at risk due to her family relationship with
him. An immigration judge denied her relief, and the Board of Immigration



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-4226                                                                   Page 2

Appeals affirmed. Since we conclude that the record does not compel a finding of
past persecution or future persecution, we deny the petition for review.

        Zhang, who is 24 years old, is from Fujian province in China. In August
2000, her father took out a loan to invest in a company and was unable to make
repayments. Zhang claims that her father’s creditors, accompanied by government
officials, came to the family home looking for him. He was not there, having
already fled the town with his wife. In an effort to track down her father, Zhang
says the creditors and officials bound her hands and arms, punched her in the face,
kicked her, pulled her hair, and roughly dragged her away by the arm leaving some
kind of scar. Zhang also says that the officials kept her in prison for three days,
denied her food, and threatened her with imprisonment if her father was not found.
She says she was released when she promised to locate her parents, but that the
officials continued to trail her after her release. Fearing for her safety, she left
China for the United States the following January.

       The IJ denied Zhang’s applications for asylum, withholding of removal, and
protection under the Convention Against Torture. The IJ found her testimony
“vague and confusing.” For example, the IJ found that Zhang gave conflicting
answers regarding whether her father’s debt was owed to the government or private
creditors. The IJ also found that some of Zhang’s corroborative evidence “added
more confusion” to her story because it suggested that her father’s debt was not
even due until months after she was detained. Finally, the IJ found that Zhang’s
brief detention was not serious enough to rise to the level of persecution, and that,
in any case, she failed to show she was persecuted on account of her membership in
a particular social group. Zhang appealed all of those findings and also argued that
the IJ denied her due process by improperly interfering with the direct exam in her
hearing. The BIA adopted and affirmed the IJ’s decision, observing only that the IJ
was not biased and did not deprive Zhang of due process.

      Zhang’s brief is somewhat unclear, but she seems to argue that, contrary to
what the IJ found, being beaten and detained for three days without food by
government officials was serious enough to constitute past persecution. Zhang
further argues that, because she has proven past persecution, she is entitled to a
presumption that she has a well-founded fear of future persecution. Dandan v.
Ashcroft, 339 F.3d 567, 573 (7th Cir. 2003).

       We have generally defined persecution as harm that rises above the level of
mere harassment. Asani v. I.N.S., 154 F.3d 719, 723 (7th Cir. 1998). Furthermore,
we have determined that treatment similar to what Zhang experienced does not
compel a finding of persecution. Prela v. Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005)
(interrogations, 24-hour detention, and beating causing injury to petitioner’s
hands); Liu v. Ashcroft, 380 F.3d 307, 313 (7th Cir. 2004) (two-day detention,
No. 04-4226                                                                    Page 3

pushing, and hair pulling); Dandan, 339 F.3d at 573–74 (three-day detention
without food and beaten until face became swollen). We have also said that an
applicant must provide specific information about the severity of her treatment in
order to show that the evidence compels a finding of persecution. Dandan, 339
F.3d. at 574. Other than testifying that officials left a scar on her arm when they
dragged her away, Zhang did not detail the severity of the beating she received, and
we do not think that a non-specific allegation of a scar is serious enough to compel a
finding of persecution, Id. at 572.

       We also note that it is unclear whether Zhang has shown that the treatment
she suffered was on account of a protected ground. Zhang argues that the IJ should
have found that she was persecuted on account of her membership in a particular
social group—specifically her family relationship to her father. A characteristic
that defines a social group is one that a person either cannot change or, as a matter
of conscience, should not be required to change. Tapiero de Orejuela v. Gonzales,
423 F.3d 666, 672 (7th Cir. 2004). We have suggested that an immediate family
qualifies as a social group, Iliev v. I.N.S., 127 F.3d 638, 642 (7th Cir. 1997), but
typically such a situation involves the family in question being targeted for a reason
that is also a protected ground. See id. at 639–40 (family with anti-communist
views); Tzankov v. I.N.S., 107 F.3d 516, 519 (7th Cir. 1997) (same); Najafi v. I.N.S.,
104 F.3d 943, 945, 947 (7th Cir. 1997) (family supported the Shah). Zhang’s family
was targeted because her father owes money, and “individuals who owe money” is
almost certainly not a protected group since owing money is not a characteristic a
person cannot change or should not be required to change. See Cruz-Funez v.
Gonzales, 406 F.3d 1187, 1191–92 (10th Cir. 2005). In any event, we need not
reach this issue because we have already determined that Zhang’s evidence does
not compel a finding that she was persecuted for any reason.

       Finally Zhang argues that the IJ violated her due process rights by
frequently interrupting her attorney and ultimately allowing her attorney to ask
only a few questions during the direct exam of Zhang. However, to make out a due
process claim, Zhang must show that she was “prejudiced” by the IJ’s conduct— in
other words that the IJ’s conduct potentially affected the outcome of the case.
Hamid v. Gonzales, 417 F.3d 642, 645–46 (7th Cir. 2005); Roman v. I.N.S., 233 F.3d
1027, 1033 (7th Cir. 2000). Zhang has said only that the IJ’s interruptions
“intimidated” her, and prevented her attorney from presenting the case in the way
they had planned, but she has not specified what additional evidence she would
have offered or what she would have done differently if the IJ had not interrupted.

      For the foregoing reasons we DENY the petition for review.